


Exhibit 10.1








AMENDMENT NO. 5, dated as of May 21, 2014 (this "Amendment"), among ASPECT
SOFTWARE PARENT, INC., a Delaware corporation ("Parent"), ASPECT SOFTWARE, INC.,
a Delaware corporation (the “Borrower"), ASPECT SOFTWARE GROUP HOLDINGS LTD., an
exempted company organized under the laws of the Cayman Islands ("TopCo"), DAVOX
INTERNATIONAL HOLDINGS, LLC, a Delaware limited liability company, the LENDERS
party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent under the
Credit Agreement referred to below (in such capacity, the
"Administrative Agent"), to the CREDIT AGREEMENT dated as of May 7, 2010 (as
amended by that certain Amendment No. 1, dated as of November 14, 2012, that
certain Incremental Facility Amendment, dated as of July 2, 2013, that certain
Amendment No. 3 dated as of May 6, 2014, that certain Amendment No. 4 dated as
of May 14, 2014, and as further amended, supplemented or otherwise modified from
time to time, the "Credit Agreement"), among Parent, the Borrower, the Lenders
party thereto, the Administrative Agent, and JPMorgan Chase Bank, N.A. and Bank
of America, N.A., as Co-Syndication Agents and certain affiliates of Borrower
which are no longer parties to the Credit Agreement. Capitalized terms used
herein shall have the meanings ascribed to them herein or if not defined herein
shall have the meaning provided in the Credit Agreement.




WHEREAS, pursuant to the Credit Agreement, the Lenders have made Term Loans,
Revolving Commitments and/or Revolving Loans, as applicable, to the Borrower on
the terms and subject to the conditions set forth therein;


WHEREAS, Parent, the Borrower and the Lenders party hereto desire to amend the
Credit Agreement on the terms set forth herein;


NOW, THEREFORE, the parties hereto hereby agree as follows: SECTION 1.
Amendments.
(a)Section 2.18(c) of the Credit Agreement is hereby amended by adding the text
", except as expressly permitted to be held by a Permitted Affiliate under
Section 9.04(b)(vii)" immediately after the text "and not, for purposes of
clarity, with respect to any Revolving Loan or participations in LC
Disbursements" in such Section.


(b)Section 9.04(b)(vii) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows (amendments to the existing Section
9.04(b)(vii) are reflected in bold/underline):






Notwithstanding anything in this Agreement to the contrary, the Permitted
Affiliated Lenders shall in no event own or otherwise participate in (and
no Lender shall make an assignment or sell participations hereunder to any
Permitted Affiliate with respect to) (A) any Revolving Commitments or Revolving
Loans (provided that any Revolving Lender may assign or participate its
Revolving Commitments and Revolving Exposure to Permitted Affiliates so long as,
at the time of (and after giving effect




--------------------------------------------------------------------------------




to) any such assignment or participation, the aggregate amount of the Revolving
Exposure and the unused Revolving Commitments (or, in each case, participations
therein) held by all Permitted Affiliated Lenders does not exceed the lesser of
(x) $10,000,000 and (y) 33 1/3% of the aggregate amount of the Revolving
Exposure and unused Revolving Commitments at such time) or (B) Term Loans having
an aggregate principal amount in excess of 10% of the aggregate principal amount
of the Term Loans as of the Effective Date. In addition to the foregoing, the
Revolving Commitments, Revolving Exposure and Term Loans held by each Permitted
Affiliated Lender shall not be included in determining whether the requisite
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 9.02); provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Permitted Affiliated Lender (in its capacity as a
Lender) differently than other affected Lenders shall require the consent of
such Permitted Affiliated Lender. It is understood and agreed that, in each
Assignment and Assumption executed by a Permitted Affiliate, such Permitted
Affiliate shall (x) indicate to the counterparty to such Assignment and
Assumption that such Permitted Affiliate is an Affiliate of the Borrower and (y)
represent and warrant to the counterparty to such Assignment and Assumption
that, after giving effect to the assignment of Revolving Commitments, Revolving
Exposure or Term Loans, as the
case may be, to be effected by such Assignment and Assumption, (x)lthe aggregate
principal amount of Term Loans held by all Permitted Affiliated
Lenders shall not exceed 10% of the aggregate principal amount of the Term Loans
as of the Effective Date or (y) the aggregate amount of the Revolving Exposure
and unused Revolving Commitments (or, in each case, participations therein) held
by all Permitted Affiliated Lenders does not exceed the lesser of (x)
$10,000,000 and (y) 33 1/3% of the aggregate amount of the Revolving Exposure
and unused Revolving Commitments at such time (it being understood and agreed
that each Lender that is not a Permitted Affiliated Lender shall be a third
party beneficiary of such Assignment and Assumption with respect to the
representation and warranty set forth in this clause (y)).


SECTION 2. Conditions Precedent to the Effectiveness of the Amendment. This
Amendment shall become effective on the date first written above upon the
satisfaction (or waiver by the Lenders party hereto) of the following
conditions:




(a)The Administrative Agent shall have received from each existing Revolving
Lender and each other party hereto either (A) a counterpart of this Amendment
signed on behalf of such party or (B) written evidence satisfactory to the
Lenders party hereto (which may include facsimile or electronic transmission
(including
Adobe pdf file) of a signed signature page of this Amendment) that such party
has signed a counterpart of this Amendment.


(b)The representations and warranties of TopCo and each Loan Party set forth in
the Loan Documents (including this Amendment) that are qualified by
"materiality", "Material Adverse Effect" or similar language shall be true and
correct,
and the representations and warranties that are not so qualified shall be true
and correct in all material respects, in each case on and as of the effective
date of this Amendment
(other than with respect to any representation and warranty that expressly
relates to an earlier date, in which case such representation and warranty shall
be true and correct, or true and correct in all material respects, as the case
may be, as of such earlier date).


(c)At the time of and immediately after giving effect to the effectiveness of
this Amendment, no Default shall have occurred and be continuing.




--------------------------------------------------------------------------------






SECTION 3. Representations and Warranties. Each of TopCo, Parent, the Borrower
and the other Loan Parties hereto hereby represents and warrants to the
Administrative Agent and the Lenders party hereto that:


(a)Each of TopCo and the Loan Parties has all corporate or other organizational
power and authority to execute, deliver and perform its obligations under this
Amendment.


(b)The Amendment has been duly authorized by all necessary corporate or other
organizational action. This Amendment has been duly authorized, executed and
delivered by it and constitutes a legal, valid and binding obligation of TopCo,
Parent, the Borrower and each other Loan Party, enforceable against each of them
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors' rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.


(c)The representations and warranties of TopCo and each Loan Party set forth in
the Loan Documents (including this Amendment) that are qualified by
"materiality", "Material Adverse Effect" or similar language are true and
correct, and the representations and warranties that are not so qualified are
true and correct in all material respects, in each case on and as of the date
hereof (other than with respect to any representation and warranty that
expressly relates to an earlier date, in which case such representation and
warranty shall be true and correct, or true and correct in all material
respects, as the case may be, as of such earlier date).


(d)
No Default exists or would result from the Amendment.



SECTION 4. Reaffirmation. Each of TopCo and the Loan Parties hereby acknowledges
that it expects to receive substantial direct and indirect benefits as a result




of this Amendment and the transactions contemplated hereby. Each of TopCo and
each Loan Party hereby consents to this Amendment and the transactions
contemplated hereby, and hereby (a) reaffirms and confirms its guarantees,
pledges, grants and other commitments and obligations, as applicable, under the
Loan Documents to which it is party, (b) affirms and confirms its obligations to
indemnify and other commitments and obligations under the Loan Documents to
which it is a party, and (c) agrees that, notwithstanding the effectiveness of
this Amendment and the transactions contemplated hereby, (i) the Loan Documents
to which it is a party, as amended supplemented and otherwise modified hereby,
shall continue to be in full force and effect and (ii) all guarantees, pledges,
grants and other obligations thereunder shall continue to be in full force and
effect and shall accrue to the benefit of the Secured Parties.


SECTION 5. Credit Agreement. Except as expressly set forth herein, this
Amendment (a) shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, Parent, the Borrower or any other Loan Party under the
Credit Agreement or any other Loan Document, and (b) shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other Loan Document, all
of which are ratified and affirmed in all respects and shall continue in full
force and effect. Nothing herein shall be deemed to entitle Parent, the Borrower
or any other Loan Party to any future consent to, or waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances. After the date this Amendment
becomes effective, any reference in the Loan Documents to the Credit Agreement
shall mean the Credit
Agreement as modified hereby.


SECTION 6. Applicable Law; Waiver of Jury Trial. (a)THIS AMENDMENT AND ANY




--------------------------------------------------------------------------------




CLAIMS, CONTROVERSY, DISPUTE OR CAUSE
OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF
OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(b)    EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 9.10 OF THE
CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.


SECTION 7. Counterparts; Amendment. This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile transmission or other electronic
imaging shall be effective as delivery of a manually executed counterpart of
this Amendment. This Amendment may not be amended nor may any provision hereof
be waived except pursuant to a writing signed by Parent, the Borrower, the
Administrative Agent and each Lender party hereto.


SECTION 8. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.


SECTION 9. Construction. The rules of construction specified in Section
I.02 of the Credit Agreement also apply to this Amendment.




[Signature Pages Follow]












--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.


ASPECT SOFTWARE PARENT, INC.,
By
 
/s/ Robert J. Krakauer
 
Name: Robert J. Krakauer
 
Title: President



ASPECT SOFTWARE, INC., as Borrower
By
 
/s/ Robert J. Krakauer
 
Name: Robert J. Krakauer
 
Title: Chief Financial Officer



ASPECT SOFTWARE GROUP HOLDINGS LTD.,
By
 
/s/ Robert J. Krakauer
 
Name: Robert J. Krakauer
 
Title: Chief Financial Officer



DAVOX INTERNATIONAL HOLDINGS LLC,
By
 
/s/ Robert J. Krakauer
 
Name: Robert J. Krakauer
 
Title: President







--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as Administrative Agent,
By
 
/s/ Goh Siew Tan
 
Name: Goh Siew Tan
 
Title: Vice President
 
 
 
 
 





